Name: Regulation (EEC) No 1984/74 of the Commission of 25 July 1974 amending (i) Regulation (EEC) No 2500/73 on the advance fixing of refunds and the period of validity of export licences for milk and milk products and (ii), as regards communications with regard to such products, Regulation (EEC) No 210/69
 Type: Regulation
 Subject Matter: trade policy;  EU institutions and European civil service;  processed agricultural produce;  tariff policy;  information technology and data processing
 Date Published: nan

 No L 207/26 Official Journal of the European Communities 29 . 7. 74 REGULATION (EEC) No 1984/74 OF THE COMMISSION of 25 July 1974 amending (i) Regulation (EEC) No 2500/73 on the advance fixing of refunds and the period of validity of export licences for milk and milk products and (ii), as regards communications with regard to such products, Regulation (EEC) No 210/69 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/ 68 (*) of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 662/74 ( 2), and in particular Articles 13 (3), 17 (4) and 28 thereof ; Whereas in the present situation on the market it is uncertain how prices and supplies of certain milk products will develop in the short and medium term; whereas there seems to be no justification for fixing refunds on certain types of milk powder and on but ­ ter a long time in advance except where the products are marketed packaged for retail sale or where it can be proved that the products are covered by a supply contract already concluded; whereas Commis ­ sion Regulation (EEC) No 2500/73 (3 ) of 13 Sep ­ tember 1973 on the advance fixing of refunds and the period of validity of export licences for milk and milk products, as last amended by Regulation (EEC) No 876/74 (4), should therefore be amended to make it possible, in particular, to extend the period of validity of export licences for such products ; whereas , if it is to be in a position to follow them closely, the Commission must be rapidly informed of the cases in which such extension is granted; whereas an ap ­ propriate amendment should therefore be made to Commission Regulation (EEC) No 210/69 (5 ) of 31 January 1969 on communication between Member States and the Commission with regard to milk and milk products , as last amended by Regulation (EEC) No 73/72 (6); Article 1 In Regulation (EEC) No 2500/73 the following Article is inserted : 'Article 3a 1 . In the case of products listed in Annex IV to this Regulation, the period of validity of an ex ­ port licence shall, at the request of the trader, be extended by the issuing agency if during the period of validity of a licence issued in accordance with Article 2 ( 1 ) the trader can prove that he is bound by contract to export a certain quantity of the product in question in instalments spread over a period extending beyond the expiry of the period of validity of his licence . 2 . Extension of the period of validity shall be granted only in respect of the country of destina ­ tion specified in the contract referred to in para ­ graph 1 and for the period specified in Annex IV. Such extension shall be limited to the quantity of product specified in the contract referred to in paragraph 1 . Without prejudice to the provisions of Article 18 of Regulation (EEC) No 1373/70, each licence may be extended once only. 3 . Any extension of a licence under this Article shall be indicated by means of an endorsement stamped by the issuing agency on the licence and on any extracts therefrom and specifying the necessary adjustments as regards the new period of validity and the country of destination to which delivery is rendered compulsory.'. (!) OJ No L 148 , 28 . 6. 1968 , p. 13 . ( 2 ) OJ No L 85, 29 . 3 . 1974, p. 51 . (s ) Oj No L 258 , 14 . 9 . 1973 , p. 1 . (4) OT No L 101 , 11 . 4 . 1974, p. 56 . ( 5 ) Oj No L 28 , 5 . 2 . 1969, p. 1 . ( ¢) OJ No L 10, 13 . 1 . 1972, p. 11 . 29 . 7. 74 Official Journal of the European Communities No L 207/27 lation fixing refunds for milk and milk pro ­ ducts exported in the unaltered state ; (b ) the quantity in respect of which the export licence has been extended ; (c) the amount of the refund fixed in advance ; (d) the country of destination rendered compul ­ sory in pursuance of Article 3 a (3 ) of Regu ­ lation (EEC) No 2500/73 .'. Article 2 1 . Annex II to Regulation (EEC) No 2500/73 is replaced by the Annex II annexed to this Regulation. 2 . Annex IV to this Regulation is added to Regu ­ lation (EEC) No 2500/73 . Article 3 In Regulation (EEC) No 210/69 a paragraph 4 as follows is added to Article 6 : '4 . Where the period of validity of an export licence is extended under Article 3a of Regulation (EEC) No 2500/73 , the Member State which issued and extended the licence shall forthwith communicate to the Commission by telex : (a ) the code number for the product covered by the licence in question as shown in the Regu ­ Article 4 This Regulation shall enter into force on 29 July 1974. Provided that Article 3 a of Regulation (EEC) No 2500/73 shall not apply in respect of export licences issued before the entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1974 . For the Commission The President Francois-Xavier ORTOLI No L 207/28 Official Journal of the European Communities 29 . 7. 74 ANNEX II Period of validity of export licences (applicable from 29 July 1974) Period of validity CCT heading No Description of product Compulsory destination f1 ) (a ) 60 days 04.02 A II b) Milk and cream, in powder or granules, other than in immediate packings of a net capacity of 2 ·5 kg or less (2)  ex 04.03 A Butter of a fat content, by weight, of 80% or more but not more than 85 % , other than in immediate packings of a net capacity of 1 kg or less or in hermetically sealed cans of a net capacity of 5 kg or less (2) 04.03 B (b) until the end of the eleven ­ th month following the month in which the licence was issued ex 04.01 A Milk and cream, fresh, not concentrated or sweetened, of a fat content, by weight, not exceeding 6 % , exported to a destination other than countries in the proximity of the Community (3) destinations other than countries in the proximity of the Community ( 3) (c) until the end of the fifth month following the month in which the licence was issued the other pro ­ ducts listed in Article 1 of Regu ­ lation (EEC) No 804/68 ( x ) See Article 2 (3 ). However, if advance fixing is excluded for certain products and certain destinations by Annex I , the export licence issued for these products renders it compulsory for exportation to be made to a destination other than those shown in Annex I. (2) See Article 2 (2). ( s ) For the purposes of this Regulation, the following are regarded as being countries in the proximity of the Community : Zone D, Austria, Liechtenstein » Switzerland, Yugoslavia and the destinations specified in Article 2 of Regulation No 1041/67/EEC. 29. 7. 74 Official Journal of the European Communities No L 207/29 ANNEX IV List of products in respect of which the period of validity of corresponding export licences may be extended CCT heading No Description of product Period of extension 04.02 A II b) ex 04.03 A Milk and cream in powder or granules, other than in immediate packings of a net capacity of 2 ·5 kg or less until the end of the sixth month following the month in which the licence was issued Butter of a fat content, by weight, of 80% or more but not more than 85% , other than in immediate packings of a net capacity of 1 kg or less or in hermeti ­ cally sealed cans of a net capacity of 5 kg or less until the end of the sixth month following the month in which the licence was issued ex 04.03 B Other, of a fat content, by weight, exceeding 85% , other than in immediate packings of a net capacity of 5 kg or less until the end of the sixth month following the month in which the licence was issued